Citation Nr: 0934041	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
disability of Type II diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA) with right-sided hemiparesis, 
right upper and lower extremity, to include as due to the 
Veteran's service-connected disability of Type II diabetes 
mellitus.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND


The Veteran has indicated he wishes to appear for a 
videoconference hearing before the Board at his local RO 
office. (See August 2009 response to hearing clarification 
request).

The Veteran has a right to such a hearing. See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (a claimant has right to a hearing before the 
issuance of a Board decision); 38 U.S.C.A. § 7107(b) (West. 
2002); 38 C.F.R. §§ 20.700(a), 20.703 (2008).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and 
schedule a videoconference hearing before 
the Board for the Veteran. He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2008).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




